                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


NATIONAL PUBLIC RADIO, INC.,
     1111 N. Capitol St. NE
     Washington, D.C. 20002

                  Plaintiff,

       v.
                                                       Civil Action No. 21-cv-2247
HON. GLENN L. KLAVANS,
     8 Church Circle                                   Hearing Requested
     Annapolis, MD 21401

HON. FRED S. HECKER,
     Courthouse Square, 200 Willis Street,
     Westminster, MD 21157

                  Defendants.


              PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

       Plaintiff National Public Radio, Inc. (“NPR”) moves pursuant to Rule 65 of the Federal

Rules of Civil Procedure for a preliminary injunction barring Defendants, and anyone acting in

concert or participation with any of them, from taking any action to enforce the portions of Md.

Code Ann., Crim. Proc. § 1-201 that prohibit NPR and its employees from publishing official

court recordings, which were lawfully obtained pursuant to Md. Rule 16-504(h)(1), of the state

criminal court proceedings in State of Maryland v. Jarrod Ramos, Case No. C-02-CR-18-

001515. As set forth in the accompanying Memorandum of Points and Authorities, these

provisions violate the First and Fourteenth Amendments to the United States Constitution.

       In support of its Motion, NPR will rely on its Memorandum of Points and Authorities, as

well as the accompanying Declarations of Kelly McEvers and Chris Benderev, which are

incorporated by reference herein. NPR respectfully requests a hearing on its Motion.
       WHEREFORE, NPR respectfully requests that its motion be GRANTED and that this

Court enter an Order preliminarily enjoining enforcement of the above-noted portions of Md.

Code Ann., Crim. Proc. § 1-201.

Dated: September 1, 2021           Respectfully submitted,

                                   BALLARD SPAHR LLP

                                   By:    /s/ Charles D. Tobin
                                         Charles D. Tobin (Bar No. 15919)
                                         Maxwell S. Mishkin (Bar No. 20650)
                                         1909 K Street, NW, 12th Floor
                                         Washington, DC 20006
                                         Tel: 202.661.2200 | Fax: 202.661.2299
                                         tobinc@ballardspahr.com
                                         mishkinm@ballardspahr.com

                                         Leslie Minora (pro hac vice forthcoming)
                                         1735 Market Street, 51st Floor
                                         Philadelphia, PA 19103-7599
                                         Tel: 215.665.8500 | Fax: 215.864.8999
                                         minoral@ballardspahr.com

                                   Attorneys for National Public Radio, Inc.




                                              2
                                CERTIFICATE OF SERVICE

       I hereby certify that on September 1, 2021, I caused true and correct copies of the

foregoing to be served via U.S. Mail on the following:


       Hon. Glenn L. Klavans
       8 Church Circle
       Annapolis, MD 21401

       Hon. Fred S. Hecker
       Courthouse Square, 200 Willis Street,
       Westminster, MD 21157

       Robert A. Scott, Esq.
       Assistant Attorney General
       Deputy Chief of Litigation
       Civil Division
       Office of the Attorney General
       200 St. Paul Place, 20th Floor
       Baltimore, MD 21202


                                            /s/ Charles D. Tobin
                                            Charles D. Tobin
